DETAILED ACTION
	This action is responsive to applicant’s communication filed 09/24/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 5-7 are rejected under 35 U.S.C. 112(b).
	Claims 1-18 are rejected under 35 U.S.C. 103.

Response to Arguments
	Applicant states on Page 6 of the Remarks that the amendments to claims 5 and 7 remedy the rejections made under 35 U.S.C. 112(b). The examiner respectfully disagrees. The claim limitations “the input function generator is configured to generate an inverse function of the input function”, “the authenticator is configured to recover the biometric signal”, and “the authenticator is configured… to extract a template from the recovered biometric signal” are still being interpreted under 35 U.S.C. 112(f). The amendments to claims 5 and 7 merely changed the nonce terms and do not provide sufficient structure to modify the functional language. Information from the specification is therefore required to provide the necessary structure. As discussed in the 35 U.S.C. 112(b) rejections below, while the specification discusses that the “input function generator” and the “authenticator” are implemented using a hardware processor, there 

	Applicant’s arguments regarding the prior art have been fully considered but are respectfully moot given the new grounds for rejection necessitated by the amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“an input function generator configured to generate” in claim 1.
“an input signal generator configured to transmit” in claim 1.
“an authenticator configured to acquire” in claim 1.
“the input function generator is configured to generate” in claim 5.
“the authenticator is configured to recover” in claim 5.
“the authenticator is configured to extract” in claim 5.
“the authenticator is configured to extract” in claim 7.
“a biometric signal acquiring unit configured to acquire” in claim 9.
“an input function generator configured to generate” in claim 10.
“an input signal generator configured to generate” in claim 10.
“an authenticator configured to acquire” in claim 10.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “the input function generator is configured to generate an inverse function” in claim 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, 
Claim limitation “the authenticator is configured to extract a template from the recovered biometric signal” in claim 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While Paragraph 0040 and 0043 disclose that a template extractor is a component of the authenticator, and the authenticator is implemented using a hardware processor as discussed in Paragraph 0031, there is no algorithm discussed for implementing the function of “extract[ing] a template from the recovered biometric signal”.
Therefore, claim 5 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claim 6 is rejected due to its dependency.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “the authenticator is configured to extract a template from the recovered biometric signal” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Therefore, claim 7 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

For claims 5-7, Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 7-8, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koshinaka (US 2021/0103646 A1) in view of Arakawa (US 2020/0296095 A1).

Regarding Claim 1, Koshinaka teaches a biometric authentication system comprising: an input function generator configured to generate an input function (Paragraph 0031 of the instant application discloses that the input function generator is implemented using a hardware processor and the corresponding algorithm for implementing the input function generator is discussed from Paragraphs 0033-37. An equivalent embodiment is disclosed by Koshinaka. Namely, Paragraph 0141 discloses that the “acoustical signal generation units” are implemented using a CPU and Paragraphs 0056-57 disclose two “acoustical signal generation units” that determine frequencies to be transmitted to a user at different time intervals. An example of these intervals and frequencies is shown in Figure 5 and discussed in Paragraph 0074.)
determining a first time interval in a transmission interval in which an input signal is transmitted to a user… a first frequency of the first time interval, (“First acoustical signal generation unit 101 generates an acoustical signal (a first acoustical signal) in the audible range” Paragraph 0056. “First, first acoustical signal generation unit 101 transmits, toward the part of the user's head to be authenticated, the generated first acoustical signal in the audible range multiple times (5 times in FIG. 14) at every predetermined interval (n)” Paragraph 0096. See Figure 14: a first interval corresponds to the “first acoustical signal”. The frequency associated with this interval is the audible range of frequencies going up to 20 kHz.)
a second time interval in the transmission interval… a second frequency of the second time interval; (“Second acoustical signal generation unit 102 generates an acoustical signal (a second acoustical signal) in the inaudible range (range of ultrasound) of which frequency is higher than the frequency in the audible range.” Paragraph 0057. “second acoustical signal generation unit 102 transmits, toward the propagation path being the part of the user's head to be authenticated via earphone 14, the generated second acoustical signal in the inaudible range multiple times (5 times in FIG. 14) at every predetermined interval (n).” Paragraph 0096. See Figure 14: a second interval corresponds to the “second acoustical signal”. The frequency associated with this interval is the inaudible or ultrasound range of frequencies going up to 40 kHz.)
an input signal generator configured to transmit the input signal having the first frequency during the first time interval and the second frequency during the second time interval, to the user, based on the input function; (Paragraph 0028 of the instant application discloses that the input signal generator is a component of a device that is 
and an authenticator configured to acquire a biometric signal generated in response to the input signal, from the user (Paragraph 0031 of the instant application discusses that the authenticator is implemented using a hardware processor. The algorithm for implementing the authenticator is discussed in Paragraphs 0040-46. An equivalent embodiment is disclosed by Koshinaka: “In step S102, acoustical signal measurement unit 103 measures the first acoustical signal after the part of the user's head to be authenticated is propagated. Similarly, acoustical signal measurement unit 103 measures the second acoustical signal after the part of the user's head to be authenticated is propagated.” Paragraph 0079. See Paragraphs 0085-0090, which discuss extracting features of the biometric signal from the transfer function resulting from the input signal propagated through a body part of a user. These paragraphs are directed to the registration procedure; however, the feature extraction discussed in these paragraphs is also executed as part of the authentication procedure, as described in Paragraphs 0097-98.)
and to determine whether the user is authenticated, based on the biometric signal (“identification unit 106 determines whether the first feature quantity acquired 
Koshinaka does not teach wherein the first and second time intervals are randomly generated by the input function generator.
However, Arakawa, which is similarly directed to authenticating a user based on the frequency response of a biometric signal obtained by propagating a generated signal through a user (Paragraph 0014; Figure 3), teaches wherein the first and second time intervals are randomly generated by the input function generator (“It is preferable that the probe signal generation unit 111 and the probe signal generation unit 121 generate the probe signal as different as possible for each registration (or authentication described later). For example, the client device 110 and the authentication server 120 have a common table of random numbers in advance. The probe signal is associated with a seed code or a random number in advance. The probe signal generation unit 111 and the probe signal generation unit 121 may generate a common probe signal, based on the table of random numbers and time information. Alternatively, one of the probe signal generation unit 111 and the probe signal generation unit 121 issues a seed code for generating the probe signal, and transmits the seed code to the other. Then, the client device 110 and the authentication server 120 may read the random number at the position of the table of random numbers indicated by the common seed code, and Paragraph 0040. A probe signal for authenticating a user is randomly generated so that a different signal is generated for each registration or authentication. Also see Figure 4 and Paragraph 0076 example number (6), which illustrates changing an order of the time intervals of the prove signal, and example number (7), which illustrates randomly inserting a dummy signal into the probe signal at random time intervals. The patterns discussed in Paragraph 0076 are combined as discussed in Paragraph 0077. In view of Paragraph 0040, the patterns would be randomly combined to create different probe signals.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the input function comprising different frequencies at different time intervals taught by Koshinaka by randomly generating the input function as taught by Arakawa. Since Arakawa is similarly directed to authenticating a user based on the response to a probe signal comprising various frequencies transmitted through a body part, the combination would yield predictable results. As suggested by Arakawa (Paragraph 0040), randomly generating the probe signal would allow the signal to be different as possible during registration and authentication, improving security. Furthermore, Arakawa (Paragraph 0139) teaches, “Using any of the patterns of the probe signal illustrated in FIGS. 4 and 5, or using a combination of the patterns randomly enables the phase .theta._Y(m) of the echo signal Y(m) to become sufficiently random. Thus, even when a malicious third party sniffs the echo signal transmitted from the client device 510 to the authentication server 520, it is extremely difficult to estimate 

Regarding Claim 2, Koshinaka in view of Arakawa further teaches wherein the input signal generator does not transmit the input signal to the user during a third time interval in the transmission interval (Koshinaka, “when a predetermined time, for example, 10 seconds elapses, the processing proceeds to step S209, and the second authentication processing for continuing access permission is performed.” Paragraph 0102. In between the “first acoustical signal” interval and the “second acoustical signal” interval is a third interval in which no signal is transmitted. Furthermore, in between the second interval and another interval is a “waiting time”, in which no signal is transmitted. See Paragraph 0110.)

Regarding Claim 3, Koshinaka in view of Arakawa further teaches wherein the third time interval is between the first time interval and the second time interval. (Koshinaka, “when a predetermined time, for example, 10 seconds elapses, the processing proceeds to step S209, and the second authentication processing for continuing access permission is performed.” Paragraph 0102. A user is first authenticated with the first, audible frequency range and is then authenticated with the second, inaudible frequency range. In between these two intervals, no signal is transmitted.)

Koshinaka in view of Arakawa further teaches wherein the input function generator further determines the first frequency at a start time point in the first time interval and a third frequency at an end time point in the first time interval, and wherein the input signal generator transmits the input signal, which has the first frequency at the start time point and the third frequency at the end time point, to the user (Koshinaka, “first acoustical signal generation unit 101 transmits the first acoustical signal of which frequency is from a minimum as an audible sound (illustrated as 0 kHz in FIG. 5 for simplification of explanation) to 20 kHz five times at every 0.2 seconds.” Paragraph 0074. The frequency at the start point of the interval “n” is a minimum audible frequency [realistically 20 Hz: see Paragraph 0051] and the frequency at the end point of the interval “n” is a maximum audible frequency around 20 kHz. The first interval is made up of multiple of these “n” intervals for accuracy of measurement.)

Regarding Claim 7, Koshinaka in view of Arakawa further teaches wherein the authenticator is configured to extract a template from the biometric signal, (Koshinaka, “feature extraction unit 105 calculates the feature quantity (first feature quantity) from the first acoustical characteristic calculated by acoustical characteristic calculation unit 104” Paragraphs 0086-0090: The features extracted from the biometric signal are unique to a user and are therefore a template used in the subsequent authentication procedure.)
and wherein the authenticator determines whether the user is authenticated, based on the template (Koshinaka, “identification unit 106 determines whether the first feature quantity acquired from feature extraction unit 105 coincides with any of the 

Regarding Claim 8, Koshinaka in view of Arakawa further teaches wherein the authenticator comprises a template register configured to store and register the template (Koshinaka, “identification unit 106 stores the first feature quantity to be acquired from feature extraction unit 105 in first feature quantity storage 107. Further, identification unit 106 stores the second feature quantity to be acquired from feature extraction unit 105 in second feature quantity storage 108” Paragraph 0091. The registration procedure ends with the storing of the features extracted from the biometric signal of the user.)

Regarding Claim 10, Koshinaka teaches a biometric authentication system comprising: an input function generator configured to generate an input function (Paragraph 0031 of the instant application discloses that the input function generator is implemented using a hardware processor and the corresponding algorithm for implementing the input function generator is discussed from Paragraphs 0033-37. An equivalent embodiment is disclosed by Koshinaka. Namely, Paragraph 0141 discloses that the “acoustical signal generation units” are implemented using a CPU and Paragraphs 0056-57 disclose two “acoustical signal generation units” that determine 
determining a first time interval in a transmission interval in which an input signal is transmitted to a user (“First acoustical signal generation unit 101 generates an acoustical signal (a first acoustical signal) in the audible range” Paragraph 0056. “First, first acoustical signal generation unit 101 transmits, toward the part of the user's head to be authenticated, the generated first acoustical signal in the audible range multiple times (5 times in FIG. 14) at every predetermined interval (n)” Paragraph 0096. See Figure 14: a first interval corresponds to the “first acoustical signal”. The frequency associated with this interval is the audible range of frequencies going up to 20 kHz.)
…a first frequency and a second frequency of the first time interval, (“first acoustical signal generation unit 101 transmits the first acoustical signal of which frequency is from a minimum as an audible sound (illustrated as 0 kHz in FIG. 5 for simplification of explanation) to 20 kHz five times at every 0.2 seconds.” Paragraph 0074. The first frequency at a start point of the interval “n” is a minimum audible frequency [realistically 20 Hz: see Paragraph 0051], and a second frequency at the end point of the interval “n” is a maximum audible frequency around 20 kHz. The first interval is made up of multiple of these “n” intervals for accuracy of measurement.)
a second time interval in the transmission interval, (“Second acoustical signal generation unit 102 generates an acoustical signal (a second acoustical signal) in the inaudible range (range of ultrasound) of which frequency is higher than the frequency in the audible range.” Paragraph 0057. “second acoustical signal generation unit 102 transmits, toward the propagation path being the part of the user's head to be 
…and a third frequency and a fourth frequency of the second time interval (“second acoustical signal generation unit 102 transmits the second acoustical signal from 20 kHz to 40 kHz five times at every 0.2 seconds.” Paragraph 0075. A third frequency at a start point of the interval “n” is a minimum inaudible frequency around 20 kHz, and a fourth frequency at an end point of the interval “n” is a maximum inaudible frequency at around 40 kHz. The second interval is made of multiple of these “n” intervals for accuracy of measurement.)
an input signal generator configured to generate the input signal by synthesizing the first and second frequencies during the first time interval and by synthesizing the third and fourth frequencies during the second time interval, based on the input function, and to transmit the input signal to the user;  (Paragraph 0028 of the instant application discloses that the input signal generator is a component of a device that is capable of producing either optical, acoustic, or electrical signals. An equivalent embodiment is disclosed by Koshinaka. Namely, the “first acoustical signal generation unit” and “second acoustical signal generation unit” discussed in Paragraphs 0055-57, 0074, and 0096 transmit the appropriate input signal at the corresponding intervals determined by the input function, such as the embodiment shown in Figure 14. The signal is 
and an authenticator configured to acquire a biometric signal generated in response to the input signal from the user (Paragraph 0031 of the instant application discusses that the authenticator is implemented using a hardware processor. The algorithm for implementing the authenticator is discussed in Paragraphs 0040-46. An equivalent embodiment is disclosed by Koshinaka: “In step S102, acoustical signal measurement unit 103 measures the first acoustical signal after the part of the user's head to be authenticated is propagated. Similarly, acoustical signal measurement unit 103 measures the second acoustical signal after the part of the user's head to be authenticated is propagated.” Paragraph 0079. See Paragraphs 0085-0090, which discuss extracting features of the biometric signal from the transfer function resulting from the input signal propagated through a body part of a user. These paragraphs are directed to the registration procedure; however, the feature extraction discussed in these paragraphs is also executed as part of the authentication procedure, as described in Paragraphs 0097-98.)
and to determine whether the user is authenticated, based on the biometric signal (“identification unit 106 determines whether the first feature quantity acquired from feature extraction unit 105 coincides with any of the feature quantity stored in first feature quantity storage 107. In other words, identification unit 106 determines whether the user to be authenticated is a registered user” Paragraph 0099. If the features of the biometric signal extracted during the authentication procedure coincide with the features 
Koshinaka does not teach wherein the first, second, third, and fourth frequencies are randomly generated by the input function generator.
However, Arakawa, which is similarly directed to authenticating a user based on the frequency response of a biometric signal obtained by propagating a generated signal through a user (Paragraph 0014; Figure 3), teaches wherein the first, second, third, and fourth frequencies are randomly generated by the input function generator (“It is preferable that the probe signal generation unit 111 and the probe signal generation unit 121 generate the probe signal as different as possible for each registration (or authentication described later). For example, the client device 110 and the authentication server 120 have a common table of random numbers in advance. The probe signal is associated with a seed code or a random number in advance. The probe signal generation unit 111 and the probe signal generation unit 121 may generate a common probe signal, based on the table of random numbers and time information. Alternatively, one of the probe signal generation unit 111 and the probe signal generation unit 121 issues a seed code for generating the probe signal, and transmits the seed code to the other. Then, the client device 110 and the authentication server 120 may read the random number at the position of the table of random numbers indicated by the common seed code, and generate the same probe signal associated with the read random number.” Paragraph 0040. A probe signal for authenticating a user is randomly generated so that a different signal is generated for each registration or authentication. Also see Figure 4 and Paragraph 0076 example number (6), which Paragraph 0077. In view of Paragraph 0040, the patterns would be randomly combined to create different probe signals.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the input function comprising different frequencies at different time intervals taught by Koshinaka by randomly generating the input function as taught by Arakawa. Since Arakawa is similarly directed to authenticating a user based on the response to a probe signal comprising various frequencies transmitted through a body part, the combination would yield predictable results. As suggested by Arakawa (Paragraph 0040), randomly generating the probe signal would allow the signal to be different as possible during registration and authentication, improving security. Furthermore, Arakawa (Paragraph 0139) teaches, “Using any of the patterns of the probe signal illustrated in FIGS. 4 and 5, or using a combination of the patterns randomly enables the phase .theta._Y(m) of the echo signal Y(m) to become sufficiently random. Thus, even when a malicious third party sniffs the echo signal transmitted from the client device 510 to the authentication server 520, it is extremely difficult to estimate the phase of the echo signal. Therefore, high security can be ensured for communication between the client device 510 and the authentication server 520.” 

Regarding Claim 11, Koshinaka in view of Arakawa further teaches wherein the input signal generator does not transmit the input signal to the user during a third time interval in the transmission interval (Koshinaka, “when a predetermined time, for example, 10 seconds elapses, the processing proceeds to step S209, and the second authentication processing for continuing access permission is performed.” Paragraph 0102. In between the “first acoustical signal” interval and the “second acoustical signal” interval is a third interval in which no signal is transmitted. Furthermore, in between the second interval and another interval is a “waiting time”, in which no signal is transmitted. See Paragraph 0110.)

Regarding Claim 12, Koshinaka in view of Arakawa further teaches wherein the third time interval is between the first time interval and the second time interval (Koshinaka, “when a predetermined time, for example, 10 seconds elapses, the processing proceeds to step S209, and the second authentication processing for continuing access permission is performed.” Paragraph 0102. A user is first authenticated with the first, audible frequency range and is then authenticated with the second, inaudible frequency range. In between these two intervals, no signal is transmitted.)

Regarding Claim 13, Koshinaka in view of Arakawa further teaches wherein the first time interval, the second time interval, and the third time interval are different from one another. (Koshinaka, See Figures 5 and 14 and Paragraph 0102: While not marked, there is a third interval in between the “first acoustical signal” interval and the “second acoustical signal interval”. The three intervals are different from one another. 

Regarding Claim 14, Koshinaka further teaches a biometric authentication method comprising: generating an input function for (See Paragraphs 0055-56, 0074 and Figures 5 and 14, which illustrate an input function to be synthesized as an acoustical signal for transmission to a body part of a user.)
…determining a first time interval in a transmission interval in which an input signal is transmitted to a user… a first frequency at the first time interval, (“First acoustical signal generation unit 101 generates an acoustical signal (a first acoustical signal) in the audible range” Paragraph 0056. “First, first acoustical signal generation unit 101 transmits, toward the part of the user's head to be authenticated, the generated first acoustical signal in the audible range multiple times (5 times in FIG. 14) at every predetermined interval (n)” Paragraph 0096. See Figure 14: a first interval corresponds to the “first acoustical signal”. The frequency associated with this interval is the audible range of frequencies going up to 20 kHz.)
a second time interval in the transmission interval… and a second frequency at the second time interval; (“Second acoustical signal generation unit 102 generates an acoustical signal (a second acoustical signal) in the inaudible range (range of ultrasound) of which frequency is higher than the frequency in the audible range.” Paragraph 0057. “second acoustical signal generation unit 102 transmits, toward the propagation path being the part of the user's head to be authenticated via earphone 14, the generated second acoustical signal in the inaudible range multiple times (5 times in 
transmitting the input signal having the first frequency during the first time interval and the second frequency during the second time interval, to the user, based on the input function, (“first acoustical signal generation unit 101 transmits, toward the part of the user's head to be authenticated, the generated first acoustical signal in the audible range multiple times (5 times in FIG. 14) at every predetermined interval (n). Then, similarly to above-described first acoustical signal generation unit 101, second acoustical signal generation unit 102 generates the generated second acoustical signal in the inaudible range. Then, second acoustical signal generation unit 102 transmits, toward the propagation path being the part of the user's head to be authenticated via earphone 14, the generated second acoustical signal in the inaudible range multiple times (5 times in FIG. 14) at every predetermined interval (n).” Paragraph 0096. During the authentication procedure, the input signal is transmitted to a body part of a user, in this case the ear. The signal is transmitted in different intervals corresponding to different frequencies.)
and acquiring a biometric signal generated in response to the input signal from the user; (“In step S102, acoustical signal measurement unit 103 measures the first acoustical signal after the part of the user's head to be authenticated is propagated. Similarly, acoustical signal measurement unit 103 measures the second acoustical signal after the part of the user's head to be authenticated is propagated.” Paragraph 0079. See Paragraphs 0085-0090, which discuss extracting features of the biometric 
extracting a template from the biometric signal; (“feature extraction unit 105 calculates the feature quantity (first feature quantity) from the first acoustical characteristic calculated by acoustical characteristic calculation unit 104” Paragraphs 0086-0090: The features extracted from the biometric signal are unique to a user and are therefore a template used in the subsequent authentication procedure.)
and determining whether the user is authenticated, based on the template (“identification unit 106 determines whether the first feature quantity acquired from feature extraction unit 105 coincides with any of the feature quantity stored in first feature quantity storage 107. In other words, identification unit 106 determines whether the user to be authenticated is a registered user” Paragraph 0099. If the features of the biometric signal extracted during the authentication procedure coincide with the features of the biometric signal extracted during the registration procedure, then the user is authenticated.)
Koshinaka does not teach randomly determining the time intervals of the input function.
However, Arakawa, which is similarly directed to authenticating a user based on the frequency response of a biometric signal obtained by propagating a generated signal through a user (Paragraph 0014; Figure 3), teaches randomly determining the time intervals of the input function (“It is preferable that the probe signal generation unit Paragraph 0040. A probe signal for authenticating a user is randomly generated so that a different signal is generated for each registration or authentication. Also see Figure 4 and Paragraph 0076 example number (6), which illustrates changing an order of the time intervals of the prove signal, and example number (7), which illustrates randomly inserting a dummy signal into the probe signal at random time intervals. The patterns discussed in Paragraph 0076 are combined as discussed in Paragraph 0077. In view of Paragraph 0040, the patterns would be randomly combined to create different probe signals.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the input function comprising different frequencies at different time intervals taught by Koshinaka by randomly generating the input function as taught by Arakawa. Since Arakawa is similarly directed to authenticating a user Paragraph 0139) teaches, “Using any of the patterns of the probe signal illustrated in FIGS. 4 and 5, or using a combination of the patterns randomly enables the phase .theta._Y(m) of the echo signal Y(m) to become sufficiently random. Thus, even when a malicious third party sniffs the echo signal transmitted from the client device 510 to the authentication server 520, it is extremely difficult to estimate the phase of the echo signal. Therefore, high security can be ensured for communication between the client device 510 and the authentication server 520.” 

Regarding Claim 15, Koshinaka in view of Arakawa further teaches further comprising: determining whether the user is registered; and when the user is not registered, storing and registering the template of the user (Koshinaka, “Note that identification unit 106 performs determination whether to be user registration or user identification. For example, when a coincident feature quantity is not stored in first feature quantity storage 107 or when earphone/microphone device 17 is powered on, identification unit 106 determines that it is processing of the user registration” Paragraph 0073. A determination is made whether the registration procedure or the authentication procedure is to be executed. If there is no feature stored in the feature quantity storage, the process that should be executed is user registration. As shown in Figure 4 step 

Regarding Claim 16, Koshinaka teaches all the limitations of claim 14, on which claim 16 depends.
While Koshinaka teaches calculating a distance between the registered template of the user and the feature extracted from the frequency response of the measured biometric signal and comparing that distance measure to a threshold in order to determine authentication of the user, Koshinaka does not explicitly teach an “authentication score” and a “reference score” wherein the authentication score must be greater than the reference score in order for the user to be authenticated.
However, Arakawa further teaches wherein the determining whether the user is authenticated, based on the template, comprises: calculating an authentication score of the user; (“The authentication unit 126 searches for the transfer characteristic associated with the ID input by the user with reference to the transfer characteristic storage unit 124. Then, the authentication unit 126 calculates a numerical value indicating a degree of similarity between the second transfer characteristic calculated by the transfer characteristic calculation unit 123 and the first transfer characteristic associated with the ID input by the user” Paragraph 0063. The transfer characteristic is a template corresponding to a unique user. An authentication score is calculated between this template and a second characteristic obtained during an authentication process similar to that of Koshinaka.)
and determining that the user is succeeded in authenticating when the authentication score is greater than or equal a reference score, (“the authentication unit 126 determines, when the numerical value indicating the calculated degree of similarity is equal to or more than a threshold value, that the user (authentication subject) and the user (registration subject) to be identified by the ID input by the user are the same person (authentication succeeds).” Paragraph 0065. The degree of similarity is an authentication score and the threshold is a reference score. If the degree of similarity is greater than or equal to the threshold, authentication succeeds.)
and determining that the user is failed to authenticate when the authentication score is less than the reference score (“the authentication unit 126 determines, when the numerical value indicating the calculated degree of similarity is less than the threshold value, that the user (authentication subject) and the user (registration subject) to be identified by the ID input by the user are not the same person (authentication fails).” Paragraph 0065.)
Before the effective filing date of the invention, it would have been further obvious to one of ordinary skill in the art to modify the biometric authentication of a user by extracting features from a frequency response of an acoustical input signal taught by Koshinaka by calculating a similarity score and comparing it to a threshold, similar to Arakawa, instead of using a distance measurement. As taught by Arakawa (Paragraph 0072), a cosine similarity score is an equivalent to a geometric distance, as well as other measurements of similarity between two different features. Since both references teach a similar process of biometric authentication, such an implementation would 

Regarding Claim 17, Koshinaka in view of Arakawa further teaches wherein the calculating the authentication score of the user comprises: applying a learning model to the template of the user and calculating the authentication score of the user based on a result of the applying (Arakawa, “authentication unit 126 can also calculate the degree of similarity by using… a statistical property of the feature vector such as a probabilistic linear discriminant analysis.” Paragraph 0072. Probabilistic linear discriminant analysis is a type of learning model that can be used to calculate a similarity score. Paragraph 0116 of Koshinaka also teaches using statistical models and suggests use of neural networks for determining similarity to registered feature quantities, or templates, specific to a user.)

Regarding Claim 18, Koshinaka in view of Arakawa further teaches wherein the first, second third and fourth frequencies are different from one another (Koshinaka, See Paragraphs 0051 and 0074-75: the first through fourth frequencies discussed in the rejection of claim 10 includes audible frequencies from 20 Hz to 20kHz and inaudible frequencies from 20 kHz to 40 kHz, which are different frequencies from one another. Since the first and second frequencies correspond to audible frequencies, it would have been obvious to one of ordinary skill in the art that the second frequency would be around 20 kHz but in the audible range. The third and fourth frequencies correspond to 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Koshinaka (US 2021/0103646 A1) in view of Arakawa (US 2020/0296095 A1) and further in view of Takahashi (US 2008/0037833 A1).

Regarding Claim 5, Koshinaka in view of Arakawa teaches all the limitations of claim 1, on which claim 5 depends.
Koshinaka further teaches and to extract a template from the recovered biometric signal, (“identification unit 106 determines whether the first feature quantity acquired from feature extraction unit 105 coincides with any of the feature quantity stored in first feature quantity storage 107.” Paragraph 0099. Features extracted from the biometric signal of a user during the authentication procedure are compared to the stored features corresponding to an authorized user. If there is a match, the user is authenticated.)
and wherein the authenticator determines whether the user is authenticated, based on the template (“identification unit 106 determines whether the first feature quantity acquired from feature extraction unit 105 coincides with any of the feature quantity stored in first feature quantity storage 107.” Paragraph 0099. Features extracted from the biometric signal of a user during the authentication procedure are compared to the stored features corresponding to an authorized user. If there is a match, the user is authenticated.)
Koshinaka teaches recovering a biometric signal from a response signal using a Fourier transform (Paragraphs 0083-87), Koshinaka in view of Arakawa does not explicitly teach wherein the input function generator is configured to generate an inverse function of the input function, wherein the authenticator is configured to recover the biometric signal by using the inverse function.
However, Takahashi, which is also directed to biometric authentication, teaches wherein the input function generator is configured to generate an inverse function of the input function, (“With (u, v) for coordinates in a space after the basis transformation, a random value is generated for each (u, v) and is set to the value of K (u, v) (S301). Next, an inverse random filter L (u, v) is set. A reciprocal (or inverse for multiplication) of K (u, v) corresponding to each (u, v) is set to the value of L (u, v) (S302).” Paragraph 0046. See Figure 4, which shows the process of generating an inverse random filter “L” from a generated random input function “K”. The input function K is applied to retrieved biometric data from a user as shown in Figure 5 step 504.)
wherein the authenticator is configured to recover the biometric signal by using the inverse function. (“Next, the verification unit 134 performs an inverse basis transformation to W (u, v), W' (u, v) (602). Here, inverse Fourier transform corresponding to the Fourier transform is taken as an example of the inverse basis transformation.” Paragraph 0055. To retrieve the biometric signal from the random image generated by applying the filter K, an inverse filter L is applied to the random image as shown in step 602 of Figure 5.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the biometric signal resulting from the acoustical signal transmitted through a body part of a user taught by Koshinaka in view of Arakawa by generating a randomized filter and its inverse and using the inverse filter to recover the biometric signal as taught by Takahashi. Since both references are directed to biometric authentication and both teach applying Fourier analysis to data retrieved from a user, the combination would yield predictable results. Such an implementation would involve applying a similar randomized filter to the biometric signal measured in Koshinaka. As taught by Takahashi (Paragraphs 0045, 0047-49), use of random filters makes it hard for an attacker to intercept the biometric information even if the scrambled biometric data is leaked from the storage server. 

Regarding Claim 6, Koshinaka in view of Arakawa and Takahashi further teaches wherein the input function generator further comprises a function database configured to store the input function and the inverse function (Takahashi, “The inverse random filter L is stored in the portable recording medium 120 and is kept confidential to the server 130. The client 100 inputs the random filter K and the three-value image g into the random transformation unit 102, and transmits an output random image KG to the server 130 (S205). The details of the random transformation will be described later. The server 130 receives the random image KG and registers the random image as a template to the memory 133 (S206).” Paragraphs 0040-41. The transform of the biometric image using the random filter and the inverse function for retrieving the biometric image are stored.)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koshinaka (US 2021/0103646 A1) in view of Arakawa (US 2020/0296095 A1) and further in view of Lutian (US 2017/0070347 A1).

Regarding Claim 9, Koshinaka in view of Arakawa teaches all the limitations of claim 1, on which claim 9 depends.
While Koshinaka teaches an “acoustical signal measurement unit” for measuring the response to the acoustical input signal (Paragraph 0058), Koshinaka in view of Arakawa does not teach wherein the authenticator comprises a biometric signal acquiring unit configured to acquire the biometric signal from at least one of a fingerprint, a face, and an iris of the user.
	However, Lutian, which is also directed to biometric authentication based on an analysis of the response to a probe signal, teaches wherein the authenticator comprises a biometric signal acquiring unit configured to acquire the biometric signal from at least one of a fingerprint, a face, and an iris of the user. (Paragraphs 0040-41 of the instant application discloses that the biometric signal acquiring unit is implemented using optical, acoustical, or electrical sensors used for acquiring the biometric signal resulting from the input signal. An equivalent embodiment is disclosed by Lutian, which acquires the biometric signal from a finger of the user using acoustic and optical sensors: “the acoustic transducer 120 may be configured to project an acoustic wave 220 into the finger 150. In at least one embodiment, at least a portion of the acoustic wave 220 may deflect and change course as it travels through the layers of tissue of the finger 150 and reflects off of a finger bone 210. The reflected acoustic wave 220 may then travel back 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to apply the biometric authentication system using acoustical input signals and a measured biometric response taught by Koshinaka in view of Arakawa to authenticating a finger of a user, as taught by Lutian. Since Lutian similarly teaches extracting features from a Fourier analysis of a responsive biometric signal, the combination would yield predictable results. Such an implementation would merely involve a mechanical arrangement that works for the finger of a user, rather than the user’s ear. Embodiments of such an arrangement are shown in Figures 1-2 and 5 of Lutian. Since Koshinaka and Lutian both teach inputting acoustical signals at different frequencies, it would have been further obvious to apply the methods for acoustic authentication taught by Koshinaka and Arakawa to a different body part of a user other than their ear.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173